Citation Nr: 1126682	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  06-33 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a skin condition, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that denied the above claim.

In January 2008, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

In April 2008 and January 2010, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's diagnosed skin condition, characterized as actinic keratoses as possible basal cell carcinoma did not have its onset during active service or result from disease or injury in service, to include herbicide exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for skin cancer have not been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Post-service medical treatment records show that the Veteran had been diagnosed as having actinic keratoses.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a skin condition, to include as secondary to herbicide exposure.  

Service treatment records are silent for any evidence of skin cancer or actinic keratoses and the first documented diagnosis of such conditions of record was during private treatment in October 2006.  The Veteran, however, reported that he began noticing skin lesions in the 1980s.  See VA examination dated February 2010.  Thus, the Veteran dated the onset of the symptoms of his skin lesions to approximately 10 years following separation.  The long time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).   

In addition, there is no competent medical evidence of record showing that the Veteran's skin condition had its onset during active service or is related to any in-service disease or injury.  Private and VA medical treatment records regarding his skin condition make no mention of any link between this condition and service.  

The Veteran also claims that his skin condition was caused by exposure to Agent Orange while he was in Vietnam.  A veteran is entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e).  Regulations pertaining to Agent Orange exposure have expanded to include all herbicides used in Vietnam.  Unless there is affirmative evidence to the contrary, a veteran who served on active duty in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to Agent Orange or similar herbicide.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.313a.  Under the authority granted by the Agent Orange Act of 1991, the Secretary of VA specifically determines, based on reports of the National Academy of Sciences (NAS) and other medical and scientific studies, diseases that may be presumed to have been caused by exposure to herbicidal agents.  

Although the Veteran did serve in Vietnam, and is therefore presumed to have been exposed to Agent Orange, the Veteran's diagnosed skin condition is not a presumptive disability based on exposure to Agent Orange.  The Veteran has been diagnosed as having actinic keratosis and was noted to also have possible basal cell carcinoma during private treatment that the Veteran reported was excised in the 1980s.  See VA examination dated February 2010.  The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  

The Veteran stated during the January 2008 hearing that his private treating physician stated that there was a good chance his skin condition was caused by Agent Orange exposure.  The medical evidence of record, however, does not support this assertion.  The record is silent for any notation from a physician stating that the Veteran's skin condition is related to herbicide exposure.  Additionally, a February 2010 VA opinion stated that there is no clinical evidence associating exposure to Agent Orange with later development of skin cancer.  The February 2010 examiner further explained that the Veteran is currently diagnosed as having actinic keratoses, which is directly related to sun exposure and a history of sunburns and it takes years of sun exposure for these lesions to develop.  The Veteran has actinic keratoses on frequent sun exposed areas.  The examiner opined that the current skin disability was not related to or a result of service as there was no record of treatment of severe sunburns during service and actinic keratoses is not related to exposure to Agent Orange.  The VA examiner provided a definitive opinion that the Veteran's current disability was not related to active service or exposure to herbicides.  The examiner also provided rationale and cited to specific evidence in the file as support for this opinion.  The opinion was based upon review of the claims file and a physical examination, and is found to be persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In light of the thoroughness of this opinion, the Board will afford them significantly more probative weight in its determination than the unsubstantiated opinion provided by the Veteran's private opinion discussed above.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence).  Therefore, there is no competent medical evidence of record showing that Agent Orange caused the Veteran's skin condition nor that it is related to service.  Thus, service connection, including as evaluated under the regulations governing presumptive service connection based on exposure to Agent Orange, is not warranted.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in August 2005 and March 2006 and the claim was readjudicated in an August 2006 statement of the case and in November 2007, November 2009, and May 2011 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant a physical examinations which was adequate for adjudicative purposes (medical histories were elicited, records were reviewed and rationale for the opinion offered was provided), and afforded the appellant the opportunity to give testimony before the Board.  The Board specifically remanded the claim in January 2010 because a May 2009 VA examination and September 2009 addendum were inadequate.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for a skin condition, to include as secondary to herbicide exposure, is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


